Section 7359 C.G.L., 5241 R.G.S., undertakes to punish as a felonious act the unlawful injury and cruelty to animals by any one who "willfully and maliciously kills, maims or disfigures any * * * cattle * * * another person."
The evidence in this case shows nothing more than a frustrated effort on the part of the plaintiffs in error to commit the crime of "attempt at larceny of a domestic animal" which could have been indicted and punished under Section 7544 C.G.L., 5403 R.G.S., but was not. See: Section 7234 C.G.L., 5133 R.G.S., for the substantive offense of cattle stealing.
The evidence shows that there was no malice on the part of the accused toward either the animal shot or its owner, but that on July 10, 1935, one of the accused, Morris Pringle, in an effort to steal a steer belonging to one Alec Bell, shot such steer with a shot gun loaded with shot so small as to be ineffective in killing it. After being shot the steer fell to its knees but was able to get up and escape into the *Page 788 
woods before the accused and his companions could successfully manucapt it in their effort to steal it from its owner, according to the theory of the state's case.
Later in the evening the steer was found lying in the swamp where it had escaped after being shot. It was lying down, bleeding about the face and blinded in both eyes by the shots fired at it earlier that day. But all its injuries were occasioned in an effort to kill it and appropriate it to the use of the accused.
Under the circumstances the accused, who have been found guilty of the most reprehensible conduct just described, are no doubt subject to punishment for the crime of felonious attempt at cattle stealing under Sections 7544 C.G.L., 5403 R.G.S., 7234 C.G.L., 5133 R.G.S. But it requires such a complete distortion of all the settled rules of law requiring the strict construction of criminal statutes to hold that the defendants below can lawfully be convicted under Section 7359 C.G.L., 5241 R.G.S., for willful and malicious disfigurement of an animal merely because their shooting with intent to kill the steer to steal it was incomplete in accomplishing the animal's death and manucaption, although it did result in disfiguring and wounding it as it escaped into the woods whence it fled, being fired upon, that I am unable to concur in the opinion favoring affirmance of the judgment.
Courts cannot uphold convictions in criminal cases merely because they are convinced that the particular accused should be punished for a wantonly unlawful act shown by the evidence. The crime committed, to be punishable coram judice, must be properly laid in an information or indictment and thereupon sustained by proof applicable to the specific charge set forth in the formal accusation made.
Because I cannot accept the reasoning that has been advanced *Page 789 
in support of affirmance, I must accordingly dissent for the reasons heretofore stated by me in this opinion.
My view is that under Section 7359 C.G.L., supra, a conviction for willfully and maliciously maiming or disfiguring an animal cannot be sustained absent a showing of some express malice toward the animal or its owner as the occasion for the maiming, disfiguring, etc. The fact that in an attempt to shoot and steal an animal it is incidentally, but not from any sense of ill will toward the animal itself or its owner, maimed or disfigured by shots fired at it by a would be thief, is insufficient to make out a case of violating Section 7359 C.G.L., supra, which plainly contemplates that there must be the specific element of malice and willfulness in the act of shooting for the purpose of gratifying the feeling of malice entertained.
ELLIS, P.J., concurs.